Motion granted insofar as to enlarge the appellant’s time to serve and file the bill of exceptions or the record on appeal and appellant’s points up to and including August 9, 1960, with notice of argument for the September 1960 Term of this court, said appeal to he argued or submitted together with the appeal taken by the plaintiff-appellant from the order entered March 26, 1959, denying his motion to Set aside the verdict and for a new trial. Concur ■ — Botein, P. j., Breitel, M, M. Frank, Valente and McNally, jj.